DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over I’ABEE et al. (U.S. Publication No. 2012/0217434, hereinafter I’ABEE) in view of STEWART et al. (U.S. Publication No. 2003/0144370, hereinafter STEWART).
Regarding claims 1-5, 8, 11, 12, and 16, I’ABEE teaches compositions comprising a.) from 35 to 80 vol% of a thermoplastic polymer, b.) from 5 to 45 vol% of a thermally insulative filler with an intrinsic thermal conductivity less than or equal to 10 W/mK, c.) from 5 to 15 vol% of a thermally conductive filler with an intrinsic thermal conductivity greater than or equal to 50W/mK (Abstract; [0003, 0086, and 0087]). The thermoplastic polymer used in the composition is an organic polymer including thermoplastic resin or blends. Examples of the organic polymer are polyethylene (PE) including high-density polyethylene (HDPE), linear low-density polyethylene (LLDPE), low-density polyethylene (LDPE), and etc. [0018]. One or more insulative fillers can be used. Examples of thermally insulative fillers include talc, calcium carbonate, magnesium hydroxide, mica, barium oxide, boehmite, disapore, gibbsite, barium sulfate, wollastonite, zirconium oxide, silicon oxide, glass fiber, clay, and etc. [0082]. The thermally insulative fillers has an intrinsic thermal conductivity less than or equal to 10 W/mK [0082] (the insulative fillers read on b1 of the present invention, claims 3 and 4). One or more thermally conductive fillers can be used. Examples of thermally conductive fillers include aluminum nitride, boron nitride, magnesium silicon nitride, silicon carbide, graphite, expanded graphite, carbon nanotubes, graphitized carbon black, and etc. [0083]. The thermally conductive filler has an intrinsic thermal conductivity greater than or equal to 50 W/mK [0083] (the thermally conductive fillers read on b2 of the present invention, claims 3 and 5). The feeding of organic polymers, fillers, master batch or any combination of polymers, fillers blends can be fed into an extruder from a throat hopper or any side feeder on the extruder [0113]. The compositions can be formed into an article of manufacture, the molded article includes electrical insulation, heat sinks for electronic components in computers, consumer electrical appliances, solar cells and batteries, and etc. [0121].
However, I’ABEE does not teach (c) from 100 ppm to 4000 ppm of at least one fluoropolymer (claim 1) and polymer composition according to claim 1 comprising from 200 ppm to 3500 ppm of said at least one fluoropolymer (claim 12).
In the same field of endeavor of extruded articles such as wire insulation, wire coating, tubing, film, sheet, and rods [0021], STEWART teaches fluoropolymer processing aids for extrusion of melt processible polymers include inorganic foam cell nucleating agents including boron nitride, talc, metal oxides, and etc. and fluoropolymer (Abstract; [0006, 0015, and 0016]). Melt processible polymers include polyolefins such as high density polyethylene (HDPE), linear low density polyethylene (LLDPE), and etc. [0013]. Fluoropolymers effective as processing aids include fluoroelastomers, hexafluoropropylene and vinylidene fluoride, tetrafluoroethylene, and etc. [0014]. The amount of fluoropolymer is about 0.001 to about 5 wt% fluroropolymer, preferably about 0.001 to about 1 wt% [0007, 0008, and 0022] (when converted from wt% to ppm, 10 to 50,000 ppm, preferably 10 to 10,000 ppm which is within the claimed range). The processing aids are needed to permit further improvements in extrusion rates and higher productivity of plastics processing equipment [0005]. More specifically, the processing aid that delays the onset of surface deterioration to enable extrusion rates greater than those achievable with the used of either ingredient alone [0006]. As indicated by the present specification (p.7), fluoropolymer can be selected from the group comprising vinylidene fluoride, hexafluoropropylene, and tetrafluoroethylene which does not reduce a thermal conductivity of said polymer composition (claim 16).  
Given I’ABEE teaches the composition comprises plasticizers [0091] (which are commonly known as processing aids), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the fluoropolymers of STEWART with the composition of I’ABEE for the benefit of delaying the onset of surface deterioration to enable extrusion rates and improvements in extrusion rates and higher productivity of plastics processing equipment as taught by 
Regarding claims 6, 7, 14, and 15, I’ABEE teaches compositions comprising b.) from 5 to 45 vol% of a thermally insulative filler with an intrinsic thermal conductivity less than or equal to 10 W/mK, c.) from 5 to 15 vol% of a thermally conductive filler with an intrinsic thermal conductivity greater than or equal to 50W/mK (Abstract; [0003, 0086, and 0087]). Examples of thermally insulative fillers include talc, calcium carbonate, magnesium hydroxide, mica, barium oxide, boehmite, disapore, gibbsite, barium sulfate, wollastonite, zirconium oxide, silicon oxide, glass fiber, clay, and etc. (Abstract; [0082]). More specifically, talc, calcium carbonate, magnesium hydroxide are exemplified [0085]. In the working Examples talc is the most preferred [0133].  As indicated by the present invention (p.10), talc has an aspect ratio of 15 and largest dimension is 35 µm. One or more thermally conductive fillers can be used. Examples of thermally conductive fillers include aluminum nitride, boron nitride, magnesium silicon nitride, silicon carbide, graphite, expanded graphite, carbon nanotubes, graphitized carbon black, and etc. (Abstract; [0083]). The thermally conductive filler comprises graphite, BN (boron nitride), SiC (silicon carbide), or a combination are exemplified [0085 and 0090]. As indicated by the present invention (p.10), boron nitride has an aspect ratio of 30; largest dimension is 20 µm.  
Given I’ABEE teaches b.) from 5 to 45 vol% of a thermally insulative filler with an intrinsic thermal conductivity less than or equal to 10 W/mK, c.) from 5 to 15 vol% of a thermally conductive filler with an intrinsic thermal conductivity greater than or equal to 50W/mK. Therefore, the amounts of fillers can be adjusted to satisfy the claimed range, for instance 5 vol% of (b1) and 10 vol% of (b2) which is a volume ratio of 1:2 (claim 7) or the amounts can be adjusted to 10 vol% (b1) and 10 vol% of (b2) which is a volume ratio of 1:1 (claim 15), it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of 
Regarding claim 9, I’ABEE teaches the composition can be formed into an article of manufacture such a molded article including solar cells and batteries, such as processors, lamps, LED-lamps, electric motors, electric circuits, and etc. [0121]. The examiner takes the position that solar cells and batteries are considered phase change material for thermal energy storage.
Regarding claim 10, I’ABEE teaches compositions comprising a.) from 35 to 80 vol% of a thermoplastic polymer (Abstract; [0003, 0086, and 0087]). The thermoplastic polymer used in the composition is an organic polymer including thermoplastic resin or blends. Examples of the organic polymer are polyethylene (PE) including high-density polyethylene (HDPE), linear low-density polyethylene (LLDPE), low-density polyethylene (LDPE), and etc. [0018]. 
Given I’ABEE teaches 35 to 80 vol% which is within the claimed range of 70% to 95% by volume, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the 
Regarding claim 13, I’ABEE teaches the thermally conductive filler has an intrinsic thermal conductivity greater than or equal to 50 W/mK [0083] (the thermally conductive fillers read on b2 of the present invention. In other aspects, the intrinsic thermal conductivity of the thermally conductive filler is greater than or equal to 100 W/mK or greater than or equal to 150 W/mK [0087]. 

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over I’ABEE et al. (U.S. Publication No. 2012/0217434, hereinafter I’ABEE) in view of ADESINA et al. (U.S. Publication No. 2013/0172462, hereinafter ADESINA).
Regarding claims 1-5, 8, 11, 12, and 16, I’ABEE teaches compositions comprising a.) from 35 to 80 vol% of a thermoplastic polymer, b.) from 5 to 45 vol% of a thermally insulative filler with an intrinsic thermal conductivity less than or equal to 10 W/mK, c.) from 5 to 15 vol% of a thermally conductive filler with an intrinsic thermal conductivity greater than or equal to 50W/mK (Abstract; [0003, 0086, and 0087]). The thermoplastic polymer used in the composition is an organic polymer including thermoplastic resin or blends. Examples of the organic polymer are polyethylene (PE) including high-density polyethylene (HDPE), linear low-density polyethylene (LLDPE), low-density polyethylene (LDPE), and etc. [0018]. One or more insulative fillers can be used. Examples of thermally insulative fillers include talc, calcium carbonate, magnesium hydroxide, mica, barium oxide, boehmite, disapore, 
However, I’ABEE does not teach (c) from 100 ppm to 4000 ppm of at least one fluoropolymer (claim 1) and polymer composition according to claim 1 comprising from 200 ppm to 3500 ppm of said at least one fluoropolymer (claim 12).
ADESINA teaches polyolefin with organoclay and fluoropolymer additives improves the processing characteristics of the polyolefin for melt extrusion. Between about 200 and about 1,000 ppm of organoclay and between about 200 and about 1,000 ppm of  fluoropolymer are mixed with polyolefin resin such as high density polyethylene (HDPE) in order to improve the extrusion processing characteristics of the polyolefin (Abstract; [0007, 0008, 0017, and 0026]). Examples of fluoropolymer include vinylidene fluoride, tetrafluoroethyene, and etc. [0018].  As indicated by the present specification (p.7), fluoropolymer can be selected from the group comprising vinylidene fluoride, hexafluoropropylene, and tetrafluoroethylene which does not reduce a thermal conductivity of said polymer composition (claim 16).  
Given I’ABEE teaches the composition comprises plasticizers [0091] (which are commonly known as processing aids), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the fluoropolymers of ADESINA with the composition of I’ABEE for the benefit of improving the processing characteristics of the polyolefin for melt extrusion as taught by ADESINA. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
Regarding claims 6, 7, 14, and 15, I’ABEE teaches compositions comprising b.) from 5 to 45 vol% of a thermally insulative filler with an intrinsic thermal conductivity less than or equal to 10 W/mK, c.) from 5 to 15 vol% of a thermally conductive filler with an intrinsic thermal conductivity greater than or equal to 50W/mK (Abstract; [0003, 0086, and 0087]). Examples of thermally insulative fillers include talc, calcium carbonate, magnesium hydroxide, mica, barium oxide, boehmite, disapore, gibbsite, barium sulfate, wollastonite, zirconium oxide, silicon oxide, glass fiber, clay, and etc. (Abstract; [0082]). More specifically, talc, calcium carbonate, magnesium hydroxide are exemplified [0085]. In the working Examples talc is the most preferred [0133].  As indicated by the present invention (p.10), talc has an aspect ratio of 15 and largest dimension is 35 µm. One or more thermally conductive fillers can be used. Examples of thermally conductive fillers include aluminum nitride, boron nitride, magnesium silicon nitride, silicon carbide, graphite, expanded graphite, carbon nanotubes, graphitized carbon black, and etc. (Abstract; [0083]). The thermally conductive filler comprises graphite, BN (boron nitride), SiC (silicon carbide), or a combination are exemplified [0085 and 0090]. As indicated by the present invention (p.10), boron nitride has an aspect ratio of 30; largest dimension is 20 µm.  
Given I’ABEE teaches b.) from 5 to 45 vol% of a thermally insulative filler with an intrinsic thermal conductivity less than or equal to 10 W/mK, c.) from 5 to 15 vol% of a thermally conductive filler with an intrinsic thermal conductivity greater than or equal to 50W/mK. Therefore, the amounts of fillers can be 1) and 10 vol% of (b2) which is a volume ratio of 1:2 (claim 7) or the amounts can be adjusted to 10 vol% (b1) and 10 vol% of (b2) which is a volume ratio of 1:1 (claim 15), it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MFEP 2131.03 and MPEP 2144.05I. 
Regarding claim 9, I’ABEE teaches the composition can be formed into an article of manufacture such a molded article including solar cells and batteries, such as processors, lamps, LED-lamps, electric motors, electric circuits, and etc. [0121]. The examiner takes the position that solar cells and batteries are considered phase change material for thermal energy storage.
Regarding claim 10, I’ABEE teaches compositions comprising a.) from 35 to 80 vol% of a thermoplastic polymer (Abstract; [0003, 0086, and 0087]). The thermoplastic polymer used in the composition is an organic polymer including thermoplastic resin or blends. Examples of the organic polymer are polyethylene (PE) including high-density polyethylene (HDPE), linear low-density polyethylene (LLDPE), low-density polyethylene (LDPE), and etc. [0018]. 

Regarding claim 13, I’ABEE teaches the thermally conductive filler has an intrinsic thermal conductivity greater than or equal to 50 W/mK [0083] (the thermally conductive fillers read on b2 of the present invention. In other aspects, the intrinsic thermal conductivity of the thermally conductive filler is greater than or equal to 100 W/mK or greater than or equal to 150 W/mK [0087]. 
Response to Arguments
The Office Action mailed 07/23/2020 has been modified in view of the amendments. Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive. The response is insufficient to rebut the obviousness rejection. Despite the applicant’s arguments in view of the teachings of the prior art, the position is maintained. 
Firstly, the applicant argues I’ABEE does not address the problem of providing a phase change material. The examiner has considered the applicant’s argument, however, independent claim 1 does not recite limitations with regard to phase change material. It is noted that the features upon which In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, as discussed above,  I’ABEE teaches the composition can be formed into an article of manufacture such a molded article including solar cells and batteries, such as processors, lamps, LED-lamps, electric motors, electric circuits, and etc. [0121]. The examiner takes the position that solar cells and batteries are considered phase change material for thermal energy storage.
Secondly, the applicant argues STEWART discloses using an amount of foam cell nucleating agent in the range from about 0.001 to about 5 wt% (about 10 to 50,000 ppm). Therefore, a person of having ordinary skill in the art would be motivated by STEWART to use a very low amount of at least two fillers having different thermal conductivity. In contrast, the present claim 1, fillers are used in an amount ranging from 1% by volume to 50% by volume. The examiner has considered the applicant’s arguments, however, the examiner disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Thirdly, the applicant argues I’ABEE discloses examples of plasticizers, but fluoropolymers are not mentioned. Moreover, neither I’ABEE nor STEWART, either considered alone or in combination with each other, discloses or suggests that the use of at least one fluoropolymer in a composition comprising at least one ethylene homopolymer or copolymer and at least two filler having different thermal conductivity, would not adversely affected the thermal conductivity of the composition, as can clearly be seen from the data reported in Table 1 of the present application as filed. Therefore, a person having 
The examiner has considered the applicant’s arguments, however, the examiner disagrees. The examiner acknowledges that STEWART does not explicitly teach fluoropolylmer listed as a plasticizers, however, STEWART teaches extruded articles such as wire insulation, wire coating, tubing, film, sheet, and rods [0021] comprising fluoropolymer processing aids for extrusion of melt processible polymers include inorganic foam cell nucleating agents including boron nitride, talc, metal oxides, and etc. and fluoropolymer (Abstract; [0006, 0015, and 0016]). Fluoropolymers effective as processing aids include fluoroelastomers, hexafluoropropylene and vinylidene fluoride, tetrafluoroethylene, and etc. [0014]. As evidenced by Hawley’s Condensed Chemical Dictionary, plasticizers are well-known processing aids. The position is taken that I’ABEE allows the incorporation of plasticizers which function as processing aid for the composition, therefore, the fluoropolymer processing aids of STEWART can be combined with the composition of I’ABEE.
	Lastly, the applicant argues that neither I’ABEE nor ADESINA, either considered alone or in combination with each other, describe or suggest that the use of at least one fluoropolymer in a composition comprising at least one ethylene homopolymer or copolymer, at least two fillers having different thermal conductivity, would not adversely affect the thermal conductivity of the composition as shown in Table 1 of the present specification. Therefore, a person having ordinary skill in the art would have no reasonable expectation of success to combine the teachings of I’ABEE and ADESINA. Thus, at least new dependent claim 16 is patentable over the cited prior art. 
The examiner has considered the applicant’s examples for a showing of unexpected results but the examples are not commensurate in scope with the claims because the claims are not limited to the specific components and the amount of the components (i.e., high-density polyethylene (HDPE), Boron nitride, fluoropolymer (Viton ®Freeflow ™GB by Dupont) ) in the Table 1 of the present specification. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738.  The examiner can normally be reached on M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVE V. HALL
Primary Examiner
Art Unit 1765



/DEVE V HALL/Primary Examiner, Art Unit 1765